DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 17-31 in the reply filed on 03/01/2021 is acknowledged.
Claims 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.

Claim Objections
Claim 24 is objected to because of the following informalities:  The claim recites “on one of first surface or the second surface” which should read “on one of the first surface or the second surface”. Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  The claim recites “mounting a plurality of MEMS devices to the testing apparatus in,” which should read “mounting a plurality of MEMS devices to the testing apparatus,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-19, 22 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20070073502 to Umeda.
Regarding Claim 17, Umeda discloses a method for measuring a behavior of a MEMS device (Fig. 1, accelerometer 1 as device subject to calibration; ¶¶ [0082]-[0092]), the method comprising: mounting the MEMS device to a testing apparatus that comprises a vibration source, wherein the MEMS device comprises a 6-axis or 9-axis inertial sensor (Fig. 1, table 11 as base for attachment K-axis accelerometer 1, horizontal translational motion actuator 5, rotational motion generating actuator 7 and vertical translational motion actuator and rotary 
Regarding Claim 18, Umeda discloses the testing apparatus comprises a 3-axis accelerometer configured to measure a frequency of the applied vibration, wherein the frequency of the applied vibration is varied (Fig. 1, reference inertia sensor 4 measuring motion for controlling actuators 5, 6, 7 and varying their frequency; ¶¶ [0009]-[0010], [0082]-[0099], [0308]-[0313]), and wherein the frequency response curve is calculated based on the output data by the inertial sensor and data provided by the 3-axis accelerometer (Fig. 1, calculating frequency characteristic and/or sensitivity (response) based outputs of accelerometer 1 and inertia sensor 4; ¶¶ [0030]-[0032], [0082]-[0092], [0308]-[0313], Claim 6). 
Regarding Claim 19, Umeda discloses comparing the output data to the predefined movement patter comprises determining, by a software algorithm, whether a difference between the output data provided by the inertial sensor and the predefined movement pattern is within a predetermined acceptance limit (Figs. 1, output of accelerometer 1 compared to motion sensed by laser 2 or reference inertia sensor 4 to “judge whether or not a given inertia sensor fits the purpose of use”; ¶¶ [0009]-[0010], [0082]-[0097], [0308], [0328]). 
Claim 22, Umeda discloses the inertial sensor comprises a gyroscope (Fig. 1, accelerometer 1 as angular velocity measuring device, or angular acceleration measuring device; ¶¶ [0082]-[0092], Claim 1). 
Regarding Claim 28, Umeda discloses applying the vibration to the MEMS device by the vibration source comprises applying the vibration continuously (Fig. 1, applying periodic vibration to K-axis accelerometer 1; ¶¶ [0028]-[0029], [0082]-[0092], Claim 2). 
Regarding Claim 29, Umeda discloses applying the vibration to the MEMS device by the vibration source comprises applying the vibration discontinuously (Fig. 1, applying pulse vibration to K-axis accelerometer 1; ¶¶ [0028]-[0029], [0082]-[0092], Claim 3).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda as applied to claim 17 above, and further in view of US 20090288485 to Ell.
Regarding Claim 21, Umeda discloses the method according to claim 17 and further discloses the output data provided by the inertial sensor are evaluated using a sensor fusion algorithm comprising a filter before comparing the output data to the predefined movement pattern (Figs. 1 and 4, output of accelerometer 1 compared to motion sensed by laser 2 or reference inertia sensor 4; ¶¶ [0009]-[0010], [0082]-[0092], [0308], Claim 20). However, Umeda does not disclose the output data evaluated using a sensor fusion algorithm comprising a Kalman filter. Ell discloses the output data evaluated using a sensor fusion algorithm comprising a Kalman filter (Fig. 3, filter 16; ¶ [0027]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Umeda by providing the output data evaluated using a sensor fusion algorithm comprising a Kalman filter as in Ell in order to provide for a well-known alternative filter for providing greater accuracy.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda as applied to claim 17 above, and further in view of US 20180244515 to Rombach.
Claim 23, Umeda discloses the method according to claim 17. However, Umeda does not disclose the inertial sensor is resiliently mounted on a carrier by spring elements, wherein an air gap is provided between a top surface of the carrier and a bottom surface of the inertial sensor, and wherein a damping structure is applied to at least one surface chosen from a first surface located on the carrier or a second surface located on the inertial sensor. Rombach discloses the inertial sensor is resiliently mounted on a carrier by spring elements (Figs. 1-3, sensor system MC resiliently mounted onto carrier C via spring elements SE; ¶¶ [0061]-[0066]), wherein an air gap is provided between a top surface of the carrier and a bottom surface of the inertial sensor (Figs. 1-3, air gap AG; ¶¶ [0061]-[0066]), and wherein a damping structure is applied to at least one surface chosen from a first surface located on the carrier or a second surface located on the inertial sensor (Figs. 1-3, damping structure DS; ¶¶ [0061]-[0066]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Umeda by providing the inertial sensor is resiliently mounted on a carrier by spring elements, wherein an air gap is provided between a top surface of the carrier and a bottom surface of the inertial sensor, and wherein a damping structure is applied to at least one surface chosen from a first surface located on the carrier or a second surface located on the inertial sensor as in Rombach in order to provide for greater accuracy.
Regarding Claim 24, Rombach discloses the damping structure is applied as a layer between the inertial sensor and the carrier on one of the first surface or the second surface (Figs. 1-3, damping structure DS on bottom of sensor system MC; ¶¶ [0061]-[0066]), wherein the layer comprises recesses, and wherein the recesses are at least measured to accommodate the spring elements (Figs. 1-3, damping structure DS with recesses to accommodate spring elements SE; ¶¶ [0061]-[0066]). 
Regarding Claim 25, Rombach discloses the spring elements comprise an extended structure that is linear, bent or angled (Figs. 1-3, linear spring element SE; ¶¶ [0061]-[0066]), . 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda as applied to claim 17 above, and further in view of US 20160219719 to Whiston.
Regarding Claim 26, Umeda discloses the method according to claim 17. However, Umeda does not disclose the inertial sensor is encapsulated in a sealed package. Whiston discloses the inertial sensor is encapsulated in a sealed package (Fig. 1, MEMS element 14 hermetically sealed by bonding cap 20 to substrate 12; ¶¶ [0030]-[0035]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Umeda by providing the inertial sensor is encapsulated in a sealed package as in Whiston in order to prevent damage to the sensor element.

Claims 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda as applied to claim 17 above, and further in view of US 5353642 to Hasegawa.
Regarding Claim 27, Umeda discloses the method according to claim 17. However, Umeda does not disclose mounting the MEMS device comprises mounting a plurality of MEMS devices to the testing apparatus, and wherein the behavior of the plurality of MEMS devices is measured simultaneously. Hasegawa discloses mounting the MEMS device comprises mounting a plurality of MEMS devices to the testing apparatus (Figs. 1-4, acceleration transducers 12a - 12d stored in transducer storing parts 5a3 of turntable 5; Col. 9, lines 4-53), 
Regarding Claim 30, Umeda discloses the method according to claim 17. However, Umeda is silent regarding moving the testing apparatus comprises rotating the testing apparatus at an angular rate in a range of 0.001 deg/s to 1000 deg/s. Hasegawa discloses moving the testing apparatus comprises rotating the testing apparatus at an angular rate in a range of 0.001 deg/s to 1000 deg/s (Figs. 6-8, rotations between start from 0-3000 rpm; Col. Col. 9, lines 4-53). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Umeda by providing moving the testing apparatus comprises rotating the testing apparatus at an angular rate in a range of 0.001 deg/s to 1000 deg/s as in Hasegawa in order to provide for selecting a preferred range for testing suitable for the sensor device.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda as applied to claim 17 above, and further in view of US 20110308296 to Sasso.
Regarding Claim 31, Umeda discloses the method according to claim 17. However, Umeda is silent regarding applying the vibration to the MEMS device by the vibration source comprises vibrating the vibration source with a frequency in a range of 0.1 kHz to 100 kHz and with an amplitude in a range of 1 nm to 10 .mu.m. Sasso discloses applying the vibration to the MEMS device by the vibration source comprises vibrating the vibration source with a frequency in a range of 0.1 kHz to 100 kHz and with an amplitude in a range of 1 nm to 10 .mu.m. (Figs. 1-.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852